United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2992
                                     ___________

Silver Ziebarth, doing business as        *
Ziebarth Farms, doing business as         *
Ziebarth Genetics,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of North Dakota.
AgriBank, FCB,                            *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: December 26, 1997
                               Filed: January 6, 1998
                                   ___________

Before BOWMAN,WOLLMAN, and MURPHY, Circuit Judges.
                        ___________

PER CURIAM.

      Silver Ziebarth appeals from the District Court&s1 affirmance of the Bankruptcy
Court&s2 order denying his motions to enforce a stay and to lift an injunction, and



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Dwight
C.H. Kautzmann, United States Magistrate Judge for the District of North Dakota.
      2
       The Honorable William A. Hill, United States Bankruptcy Judge for the District
of North Dakota.
dismissal of his case with prejudice. After carefully reviewing the record and the
parties& briefs, we affirm the District Court&s judgment. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-